PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Termax Corporation
Application No. 14/806,651
Filed: 23 Jul 2015
For FASTENER CLIP OVER A CARRIER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), received on August 15, 2022, to revive this application.  

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

This application became abandoned for failure to submit corrected drawings in a timely manner in reply to the Notice of Allowance and Issue Fee Due, mailed March 29, 2018, which set a shortened statutory period for reply of three months (it is noted the issue fee was timely received on June 19, 2018).  No extensions of time are permitted for transmitting corrected drawings.1  Accordingly, this application became abandoned on June 30, 2018.  A Notice of Abandonment was mailed on July 13, 2018.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On May 19, 2022, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received, along with a single page of properly labeled corrected drawings and an amendment directing the entry of the same, the petition fee, and the proper statement of unintentional delay.   The original petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on August 1, 2022 which indicates the first and second requirements of 37 C.F.R. § 1.137(a) have been met and the third is not applicable, as a terminal disclaimer is not required.2  

With this renewed petition received on August 15, 2022, the fourth requirement of 37 C.F.R. § 1.137(a) remains unsatisfied.  A discussion follows.

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.  
The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

The decision mailed on August 1, 2022 set forth on the third page the following paragraph:

The undersigned has not located an explanation of the extended period of delay among the papers received with this petition.  Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional, and it must be explained why no explanation was provided with this petition received on May 19, 2022.

With this renewed petition pursuant to 37 C.F.R. § 1.137(a) received on August 15, 2022, Petitioner has explained that after the applicant paid the maintenance fee, the next expected step was to pay the 3½-year maintenance fee.  And during the maintenance fee payment, it was discovered that this application is abandoned.

Petitioner’s explanation has been given careful consideration, and it raises several issues:

The file history shows that the notice of abandonment was mailed to Petitioner at the same physical address that he listed on the original petition.  The record does not support a finding that the mailing was returned to the USPTO by the USPS, so it is presumed that it was delivered to the proper address.  Petitioner must indicate whether he received the notice of abandonment.

Since this application never issued as a patent, no issue notification was mailed.  Both applicant and Petitioner, a registered practitioner, must explain why they believed this application issued as a US patent despite never having received an issue notification.

Since this application never issued as a patent, no Letters Patent was mailed.  Both applicant and Petitioner, a registered practitioner, must explain why they believed this application issued as a US patent despite never having received the Letters Patent.

Since this application never issued as a patent, no patent number was assigned to this application.  Both applicant and Petitioner, a registered practitioner, must explain how they attempted to pay a maintenance fee without a patent number.

The decision mailed on August 1, 2022 required Petitioner to explain “why no explanation was provided with this petition received on May 19, 2022.”  This matter has not been addressed on renewed petition.  In response to this decision, Both applicant and Petitioner must explain why no explanation was provided in the May 19, 2022 petition, and why they failed to address this in the August 15, 2022 renewed petition.  

It is noted that he checked the appropriate box on the second page of the May 19, 2022 petition, which strongly suggests actual knowledge of the requirement:


    PNG
    media_image2.png
    58
    595
    media_image2.png
    Greyscale

A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.85(c).
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.